Case 4:18-cv-00315-CVE-JFJ Document 78 Filed in USDC ND/OK on 10/15/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

  JESSICA VELEZ,                                         )
                                                         )
                          Plaintiff,                     )
                                                         )
  v.                                                     )        Case No. 18-CV-0315-CVE-JFJ
                                                         )
                                                         )
  MISTY CARPENTER,                                       )
  KTTO2-PICKWICK, LLC, and                               )
  MIDWEST NEW OPERATIONS,                                )
                                                         )
                          Defendants.                    )


                                        OPINION AND ORDER

          On June 8 and 10, 2020, the Court entered orders (Dkt. ## 74, 76) finding that default

  judgment should be entered against defendants Misty Carpenter, KTTO2-Pickwick, LLC (KTTO2),

  and Midwest New Operations (Midwest), and the Court set a briefing schedule on the issue of

  damages. Plaintiff Jessica Velez has filed a brief concerning the amount of damages she is seeking,

  and plaintiff is requesting $31,000 in actual damages in the form of lost wages, $31,000 in

  compensatory damages for emotional distress, and $155,000 in punitive damages. None of the

  defendants filed a response to plaintiff’s brief concerning the amount of damages to be awarded, and

  the issue of damages is ripe for adjudication.

          “After a default judgment is handed down, a defendant admits to a complaint’s well-pleaded

  facts and forfeits his or her ability to contest those facts.” Tripodi v. Welch, 810 F.3d 761, 764 (10th

  Cir. 2016). However, a defendant is not prohibited from challenging the legal sufficiency of the

  admitted allegations and a default judgment must be supported by an adequate factual basis. Id. at

  765. In this case, the Court will rely on the allegations of the amended complaint (Dkt. # 21), and
Case 4:18-cv-00315-CVE-JFJ Document 78 Filed in USDC ND/OK on 10/15/20 Page 2 of 6




  any additional evidence provided by plaintiff with her brief concerning damages, to establish the

  factual basis for the award of damages.

          Plaintiff, a Hispanic female, was hired by Ivy Place Apartments in August 2016 as an

  assistant property manager, and the property manager was a woman named Bobbi Torre. Dkt. # 21,

  at 6. After about a month, Torre left her position as property manager and Misty Carpenter was hired

  as the new property manager. Id. at 7. Plaintiff heard Carpenter speaking on the phone, and

  Carpenter said that she was “working on getting rid of all of the wetbacks” at Ivy Place Apartments.

  Id. Plaintiff states that Carpenter made similar comments in her presence over the next week, and

  plaintiff reported Carpenter’s statements to Carpenter’s supervisor, Efi Kula. Id. Kula told plaintiff

  he did not want to hear about the “drama” and that plaintiff and Carpenter needed to work out their

  own problems. Id. at 8. Plaintiff asked for a phone number to contact the corporate offices of Ivy

  Place Apartments and she left a message three times, but she never received a response from the

  corporate offices. Id. at 9. Carpenter continued to engage in offensive behavior. In October 2016,

  Carpenter denied an apartment to a black female applicant because Carpenter disliked black people,

  and the apartment was leased to a white female. Id. On October 14, 2016, Carpenter sent a text

  message to plaintiff asking if “they give lunch break[s] in Mexico.” Id. Several days later, Carpenter

  told plaintiff to leave in the middle of her shift and that was plaintiff’s last day of work for Ivy Place

  Apartments. At 11:00 p.m. that night, Carpenter called plaintiff and said that she was “looking for

  clowns to kill,” and she called plaintiff a “fucking wetback and a spic.” Id. She also said that she

  was looking for a way to have plaintiff deported, even though plaintiff is a United States citizen who

  was born in the United States. Id. Plaintiff’s employment was formally terminated on October 29,




                                                      2
Case 4:18-cv-00315-CVE-JFJ Document 78 Filed in USDC ND/OK on 10/15/20 Page 3 of 6




  2016, and Carpenter sent a text message to plaintiff informing her that she was banned from Ivy

  Place Apartments. Id. at 10. Plaintiff reported Carpenter’s conduct to Kula and requested that

  Carpenter not have access to plaintiff’s contact information. Id.

          After the 2016 presidential election, Carpenter called plaintiff at 3:00 a.m. and asked if

  plaintiff was happy about the election of Donald Trump. Id. Carpenter repeated her claim that she

  would seek to have plaintiff deported and called plaintiff a “fucking wetback.” Id. Plaintiff received

  her final paycheck from Ivy Place Apartments and found that the paystub was incorrect, and she

  called Carpenter to correct the problem. Id. Carpenter would not allow plaintiff to come to Ivy Place

  Apartments to pick up a corrected check, and plaintiff gave Carpenter her address for the purpose

  of mailing the check. Id. Later that night, plaintiff looked outside and saw Carpenter sitting in her

  car in front of plaintiff’s house. Id. On December 12, 2016, plaintiff submitted an intake

  questionnaire to the Equal Employment Opportunity Commission (EEOC), and the EEOC issued

  a letter of determination inviting the parties to engage in a conciliation process. Id. at 11. On

  November 10, 2017, plaintiff received a call from the Ivy Place Apartment office and the caller said

  “bitch, we’re gonna find you.” Id. at 12. Conciliation efforts with the EEOC were unsuccessful and

  plaintiff received a right to sue letter noting that the EEOC found reasonable cause to believe some

  or all of plaintiff’s allegations of discrimination and retaliation. Id.

          Plaintiff filed this case alleging claims of discrimination and retaliation under Title VII of

  the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (Title VII), and 42 U.S.C. § 1981. Plaintiff

  alleges Title VII claims against her employer, KTTO2 and Midwest,1 and § 1981 claims against all


  1
          Plaintiff states that the parties conferred about the corporate identity of her former employer,
          and the parties agreed that KTTO2 and Midwest were the proper defendants for plaintiff’s
          Title VII claims. Dkt. # 77, at 6 n.1.

                                                     3
Case 4:18-cv-00315-CVE-JFJ Document 78 Filed in USDC ND/OK on 10/15/20 Page 4 of 6




  defendants. Under 42 U.S.C. § 1981a, a plaintiff may recover compensatory and punitive damages

  for an intentional violation of Title VII. “Compensatory damages” include future pecuniary losses,

  emotional pain and suffering, inconvenience, mental anguish, and loss of enjoyment of life. 42

  U.S.C. § 1981a(b)(3). Punitive damages may be awarded if the plaintiff can demonstrate that the

  defendant “engaged in a discriminatory practice or discriminatory practices with malice or with

  reckless indifference to the federally protected rights” of the aggrieved person. 42 U.S.C. §

  1981a(b)(1). A court is also authorized to award equitable relief such as back pay, front pay, and

  injunctive relief. 42 U.S.C. § 2000e-5(g).

         The Court will initially consider plaintiff’s demand for $31,000 in damages for lost wages.2

  The evidence shows that plaintiff was earning $28,000 per year as an assistant property manager, and

  her employment was terminated in October 2016. Dkt. # 77-6, at 2. Plaintiff worked at the Hard

  Rock Casino for about one month in January 2017, and she was actively seeking employment until

  she was ordered by her physician in January 2018 to rest due to a high risk pregnancy. Dkt. # 77-11,

  at 11. Plaintiff is seeking damages for lost wages for the period of time from her termination until

  January 2018 when she would have been unable to work due to her high-risk pregnancy, minus any

  amount she earned while working at the Hard Rock Casino. Plaintiff’s monthly salary while

  employed at Ivy Place Apartments was $2,333.33 and her salary over a 14 month period would have

  been $32,666.62. Plaintiff states that she earned approximately $1,600 while working at the Hard

  Rock Casino, and she requests $31,000 in damages for lost wages. The Court finds that this is a



  2
         As to lost wages, the Court finds that these damages should be awarded as to plaintiff’s
         former employer only. There are no allegations that Carpenter could be treated as plaintiff’s
         employer, and damages for lost wages will be awarded against defendants KTTO2 and
         Midwest only.

                                                   4
Case 4:18-cv-00315-CVE-JFJ Document 78 Filed in USDC ND/OK on 10/15/20 Page 5 of 6




  reasonable basis for calculation of plaintiff’s damages for lost wages, and plaintiff will be awarded

  $31,000 as damages for lost wages.

         Plaintiff requests at least $31,000 as compensatory damages for emotional distress and, as

  to plaintiff’s Title VII claims, these damages are subject to a statutory limit under 42 U.S.C. §

  1981a(b)(3) depending on the number of persons employed by the defendant.3 The statutory cap

  applies to the sum of compensatory damages and punitive damages, and the combined total of

  compensatory and punitive damages may not exceed the statutory cap. Plaintiff argues that the

  highest statutory cap of $300,000 should apply, because defendants defaulted and plaintiff was not

  permitted to conduct discovery on this issue. However, plaintiff has not shown that she made any

  other efforts to determine whether KTTO2 or Midwest has 500 or more employees for the highest

  cap of $300,000, and the amended complaint simply alleges that KTTO2 and Midwest have 15 or

  more employees. Dkt. # 21, at 5. The Court will rely on the allegations of the amended complaint

  and finds that plaintiff’s compensatory and punitive damages are subject to the $50,000 cap

  applicable for employers with more than 14 but fewer than 101 employees. 42 U.S.C. §

  1981(b)(3)(A).

         The Court finds that plaintiff’s request for $31,000 in compensatory damages is reasonable

  given the severity of workplace harassment and the continuation of the harassment after plaintiff’s

  employment was terminated. Plaintiff states that her employer’s refusal to take her complaints of

  harassment seriously caused her emotional distress and anguish, and Carpenter’s post-termination

  behavior caused her to fear for the safety of herself and her family. Dkt. # 77-1, at 3. Plaintiff’s



  3
         The cap on compensatory and punitive damages is not applicable to claims under § 1981.
         O’Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1257 (10th Cir. 2001).

                                                   5
Case 4:18-cv-00315-CVE-JFJ Document 78 Filed in USDC ND/OK on 10/15/20 Page 6 of 6




  allegations support a finding that Carpenter engaged in highly offensive behavior, and Carpenter’s

  conduct could reasonably be expected to cause emotional distress. The Court also finds that an

  additional award of punitive damages is appropriate against Carpenter, because plaintiff’s allegations

  support a finding that Carpenter acted with malice or reckless indifference to plaintiff’s federally

  protected rights. Plaintiff argues that she has asserted claims against Carpenter under § 1981, and

  the Court may award punitive damages without regard to the $50,000 cap applicable to her Title VII

  claims against KTTO2 and Midwest. Dkt. # 77, at 16. The Court finds that an award of punitive

  damages against Carpenter in the amount of $31,000 is appropriate. This amount, combined with

  the compensatory damages of $31,000, exceeds the $50,000 cap applicable to plaintiff’s Title VII

  claims, but the Court is permitted to award punitive damages under § 1981 without reference to the

  damages cap.     O’Neal, 237 F.3d at 1257. The judgment shall be joint and several against all

  defendants as to the award of compensatory damages only.

         IT IS THEREFORE ORDERED that plaintiff will be awarded $31,000 in damages for lost

  wages against KTTO2 and Midwest, and $31,000 in compensatory damages against all defendants.

  In addition, plaintiff will be awarded punitive damages in the amount of $31,000 against Carpenter

  only. A separate judgment is entered herewith.

         DATED this 15th day of October, 2020.




                                                    6
